Henderson Wilson died indebted beyond the amount of his personal estate, and leaving an only child, Sarah Ann, an infant, to whom several tracts of land descended from her father. In 1844, upon the application of the infant's guardian, one piece of land was sold under a decree of the court of equity by the clerk and master, and the proceeds, $1,891, brought into court; and under the direction of the court, the sum of $1,251.36 was applied in discharge of the costs and the residue of (525)  the father's debt. The remaining sum of $639.64 was paid by the clerk and master to the defendant Perry, the guardian of the infant. In 1848 Sarah Ann died intestate, while an infant, and left no issue, parent, brother, or sister, but leaving a grandmother, who was her next of kind. The defendant Berrier was the husband of the grandmother and administered on the estate of Sarah Ann, and received from Perry the said sum of $639.64, with the interest thereon accrued in the guardian's hands, as a part of his intestate's personality, and claims it in right of his wife. The bill is brought by the paternal uncles and aunts of Sarah Ann, who are her heirs at law, praying that the money and the interest may be declared to belong to them, and for a decree accordingly.
When a court of equity orders a sale of the real estate of an infant, in order to raise money for a particular purpose, it would not, upon its own principles and independent of any provision by statute, allow its decree to affect the right of succession to a surplus remaining after answering that purpose. The money stands for the land, of which it was the proceeds. The principle, however, has been *Page 365 
rendered yet more obligatory by the legislative sanction in the acts of 1812, 1818, and 1827; Rev. Stat., ch. 54, secs. 26, 27, and ch. 85, secs. 7, 8. Accordingly, it has been held that, when the owner died without having capacity to dispose of the fund it was to be regarded as land, in respect to the right of succession. Scull v. Jernigan, 22 N.C. 144;Gillespie v. Foy, 40 N.C. 280. Those cases show also that the receipt of the money by the infant's guardian makes no difference. The acts of that person, or the dealings between him and the infant's administrator, cannot change the equitable nature of the fund, so                 (526) as to disturb the rights of the heirs at law. The interest, indeed, which accrued during the infant's life, is personality, as the profits of the land during that period would have been. But the capital and the interest thereon since her death belong to the heirs at law.
PER CURIAM.                                   Decree accordingly.
Cited: Dudley v. Winfield, 45 N.C. 92; Allison v. Robinson, 78 N.C. 226;Black v. Justice, 86 N.C. 512; Lafferty v. Young, 125 N.C. 300.